226 F.2d 407
John HOOKS, Appellant,v.William H. HARDWICK, Warden, United States Penitentiary, Atlanta, Georgia, Appellee.
No. 15696.
United States Court of Appeals Fifth Circuit.
October 19, 1955.

Appeal from the United States District Court for the Northern District of Georgia; Frank A. Hooper, Judge.
John Hooks, in pro. per.
James W. Dorsey, U. S. Atty., Harvey H. Tisinger, Asst. U. S. Atty., Atlanta, Ga., for appellee.
Before HUTCHESON, Chief Judge, and BORAH and CAMERON, Circuit Judges.
PER CURIAM.


1
The judgment is affirmed. Aderhold v. Hudson, 5 Cir., 84 F.2d 559; Zerbst v. Kidwell, 304 U.S. 359, 58 S.Ct. 872, 82 L.Ed. 1399.